Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Office action is in response to application filed on 10/31/2019. Currently claims 18-29 are pending in the application. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-29 are rejected under AIA  35 U.S.C. 103 as being obvious over Nishitani et al. (JP-05 245 866), hereafter, referred to as “Nishitani”, in view of Uchiyama et al. (JP 09-011 404), hereafter referred to as “Uchiyama”.

Regarding claims 18, and 21-23, Nishitani teaches a fiber reinforced thermoplastic resin sheet used in the automobiles, piping joints and other industrial applications (abstract, para. [0001]). Nishitani teaches in Fig. 1, a double belt press laminator process for preparing a resin composite material comprising of a resin matrix (polypropylene resin) and reinforcing fiber (glass fiber) (para. [0040]) by impregnation of the reinforcement into the matrix resin to form the composite. Nishitani also teaches pre-heating (element 2) and further heating (element 9) of the material in a web to the melting point range by the rollers and the material is subjected to pressure molding by the double belt system. Subsequently the web material is fed further to the system where cooling is provided by the rollers (element 14) and the material is cooled.  Nishitani teaches that the material is fed in the initial section of the double belt press laminator, and following that the pre-heating (element 2) and heating sections (element 9) to heat the material to the appropriate melting temperatures, followed by cooling sections (element 14 and further cooling rollers as shown in Fig. 1) where the material is cooled to appropriate temperature.

Nishitani teaches the use of reinforcing glass fibers in the resin composite material, but fails to explicitly teach the use of reinforcement resin. However, Uchiyama teaches to use isotactic polypropylene as reinforcement for mechanical strengths in a composite laminated 

Nishitani further teaches that the temperature is an important variable that needed to be controlled during the lamination process in the different sections, and too much and poor heating (that would not reach the prescribed temperature) would result in defective products (such as wrinkled product) (para. [0032]).  Therefore, the ordinary artisan would have been motivated and found it obvious to optimize the temperature a result effective variable for the lamination process.  Nishitani and Uchiyama together teach that the isotactic polypropylene (as reinforcement) and propylene system (thermoplastic resin elastomer) are first pre-heated and heated (element 10) after the materials are introduced in the system to near the melting temperature in the first section of the double belt laminator so that the reinforcing material is impregnated in the resin matrix. Fig. 1 clearly teaches the lamination taking place followed by rapid heating that results in melting and decreased thickness (para. [0025]). Nishitani also teaches the presence of a cooling apparatus (element 14 cooling roller) between the first and second section of the belt.  Therefore, it would have been obvious to any ordinary artisan that In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).

Nishitani also teaches that the force means (element 8) is used to exert the pressure along with heating the thermoplastic resin and the reinforcing resin to form the composite material of desired property.  Nishitani teaches that the compressive pressure results in voidage reduction that directly impacts the physical and mechanical properties of the laminate layer. It would also have been obvious to any ordinary artisan that the ratio of interval between the double belts of laminator to a thickness of the reinforced laminated matrix resin would control the exerted pressure on the reinforced laminated material.

 Therefore, Nishitani teaches that the compressive pressure is a result effective variable that would be controlled to optimize the physical (density) and mechanical (tensile) properties of the composite system.  The CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  Therefore, optimizing the pressure by controlling the force means (element 8) and the ratio of interval between the double belts of laminator to a thickness of the reinforced laminated matrix resin (at claimed range of between 0.75 to 0.95) that would result in specific compaction ratio and desired property (physical and tensile properties) (as claimed) of specific gravity of 0.88 to 0.90 and tensile strength of 0.8 to 1.10 Mpa, would be a matter of optimization that would be performed under routine experimentation.  Please see In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).



Regarding claims 19-20, Nishitani teaches the process which is a continuous process. It would also have been obvious to any ordinary artisan that as the temperature is decreased from the section one to section two, the melted resin would recrystallize to form the composite material.

Regarding claims 24, Uchiyama teaches that the reinforcing polypropylene is in fiber form (para. [0005]), and the polypropylene resin is in sheet (equivalent to film) form (para. [0004]).

Regarding claim 25, Uchiyama teaches that the propylene system thermoplastic elastomer has melting temperature of 150  ͦC.

Regarding claims 26-27, Uchiyama teaches that the matrix resin and the reinforcement resin is from polypropylene (para. [0004-0005]).

Regarding claims 28-29, Nishitani teaches in Fig. 1 that the four different sections including the first and second section is driven by separate rollers.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M. AMEEN whose telephone number is (469) 295 9214.  The examiner can normally be reached on Monday to Friday from 9:00 AM to 6:00 PM (Eastern Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINA JOHNSON can be reached on (571)272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M AMEEN/Examiner, Art Unit 1742